PER CURIAM.
Defendant’s conviction and sentence are affirmed. However, we remand the case to the trial court for purposes of correcting the minutes, and commitment of defendant, to reflect the actual verdict returned, possession of heroin in violation of La.R.S. 40:966(C)(1). In addition, we note that while the trial court correctly sentenced defendant under the provisions of La.R.S. 40:966(C)(1) “. . .to a term of four years in the State Penitentiary at hard labor without benefit of probation or suspension of sentence,” the minutes and commitment incorrectly indicate a denial of parole eligibility as well. We therefore also remand for purposes of correcting the record with regard to the actual sentence imposed by the trial court and required by law. Cf., La.C.Cr.P. Art. 882; La.R.S. 15:574.4(B); State v. Cain, 382 So.2d 936 (La.1980).